Judgment affirmed, with costs. Memorandum: Where an automobile casualty insurance policy excepts from coverage accidents occurring while the automobile in question is being used in “ the towing of any trailer,” an accident, occurring in the course of a trip when the automobile was towing a trailer but at a time when the automobile with the trailer attached was stopped at the side of a road to enable an occupant of the automobile to make a purchase at a wayside stand, falls within the exception from coverage. All concur. (The judgment is for plaintiff in an action for a declaratory judgment to determine plaintiff’s liability under an automobile liability insurance policy.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.